Appellants, Tidal Oil Company and Shell Petroleum Company, prosecuted separate appeals from interlocutory orders overruling their pleas of privilege and appointing a receiver herein. Said appeals were consolidated. This court, on the 17th day of November, 1932, reversed the order of the court overruling appellants' pleas of privilege, set aside the order appointing a receiver, and ordered the cause remanded for further proceedings. See Tidal Oil Co. v. Grays, 54 S.W.2d 1043. Appellants filed motions for rehearing, which were overruled December 22, 1932. Thereafter, on January 17, 1933, each of the named appellants filed its motion asking this court to certify certain questions of law involved in the appeal to the Supreme Court for determination. The motions to certify were granted, and this court, to preserve its jurisdiction over such appeals, set aside its orders overruling said motions for rehearing and held the same in abeyance awaiting the action of the Supreme Court on the questions which were certified. The Supreme Court, on the 23d day of June, 1933, adopted an opinion prepared by the Commission of Appeals in response to the questions certified. See Shell Petroleum Corporation et al. v. Grays et al., 62 S.W.2d 113. Motion for rehearing having been overruled, said opinion has been certified to this court. The trial court will be governed by said opinion in all further proceedings in this cause.
Appellants' pending motions for rehearing are overruled.